Citation Nr: 1010388	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1963 
to September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In a May 2008 decision, the Board denied the Veteran's claim 
for service connection for left ear sensorineural hearing 
loss.  The Veteran then appealed the Board's May 2008 denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2009, the Court issued an order granting a 
Joint Motion for Remand, vacating the portion of the Board's 
May 2008 denial regarding the issue of left ear sensorineural 
hearing loss, and remanded the instant claim for further 
development.  

The instant case returned before the Board in August and 
November 2009, at which time the claim was remanded to allow 
the Agency of Original Jurisdiction (AOJ) to further assist 
the Veteran in the development of his claim, to include 
providing the Veteran with a VA examination.  The case is 
once again before the Board for appellate consideration of 
the issue on appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in August and November 2009 with instructions to the AOJ to 
provide the Veteran with a VA examination to determine 
whether the Veteran's left ear sensorineural hearing loss is 
etiologically related to his active duty service.  In light 
of the March 2009 Joint Motion, the Board instructed in its 
August 2009 remand that the examination report should reflect 
that the Veteran's treatment records were reviewed in 
conjunction with the examination.  

Specifically, the Board notes the March 2009 Joint Motion 
found that a November 2005 VA examination report contains 
conflicting statements regarding the examiner's review of 
prior VA and private medical records.  Upon review of the 
October 2009 VA examination report, the Board observes there 
continues to be conflicting statements regarding review of 
prior medical records.  For instance, the examination report 
notes the Veteran's claims file and medical records were 
reviewed, while the medical opinion specifically notes 
private medical records and VA records were not reviewed.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, in light of 
the continued conflicting statements regarding review of 
prior medical records, another remand, with ensuing delay, is 
unfortunately required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination to determine 
the nature and etiology of any left ear 
hearing loss.  The claims file, 
including this REMAND, must be made 
available for the examiner for review, 
and the examination report must reflect 
that such review was accomplished.  The 
report must be internally consistent in 
indicating that all relevant VA and 
private treatment records were 
reviewed.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should 
be accomplished.  The examiner should 
provide an opinion as to whether it is 
more likely than not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
left ear hearing loss is etiologically 
related to the Veteran's active 
military service, to include any in-
service noise exposure.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

